Citation Nr: 1635513	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-18 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran was exposed to herbicides in the Korean demilitarized zone (DMZ).

2.  The Veteran has a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This decision represents a full grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disease or illness manifested during service either has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has diabetes mellitus, type II, as a result of exposure to herbicides during active duty.  As an initial matter, the record indicates that the Veteran has been diagnosed with diabetes mellitus, type II.  Therefore, the requirement for a current disability has been met.

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iv) are met.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).  These diseases must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Department of Defense has provided a list of units recognized as having served in areas along the Korean DMZ.  See M21-1, Part IV, Subpart ii, 1.H.4.a, b (accessed September 1, 2016).  Veterans assigned to these units are presumed to have been exposed to herbicide agents.  The Veteran's service personnel records reflect that he served in Korea from June 1969 to January 1970, which falls within the relevant time period for herbicide exposure.  The Veteran's military occupational specialty was Social Work Specialist, and the personnel records reflect that he primarily served as a Medical Aidman with the Second Medical Battalion of the Second Infantry Division.  He was specifically assigned to the division psychiatrist from July 1969.  The Veteran's assigned unit, however, is not among the list of units recognized as having served in areas along the DMZ.

The Veteran has acknowledged in written statements that he was not assigned to a unit serving along the DMZ.  He has asserted, however, that when assigned to the division psychiatrist he traveled between units of the Second Infantry Division stationed throughout the area.  The RO developed the Veteran's assertions, and a September 2010 reply from the Joint Service Records Research Center indicated that the 1969 history for the Veteran's unit could not be located.  While further research did not find documentation of the use, storage, spraying, or transportation of herbicides by the unit or documentation of any specific duties performed by the unit members along the DMZ, it did indicate that the Veteran's unit was stationed at Camp Irwin, 10 miles from the DMZ.

While the Veteran is not presumed to have been exposed to herbicides as he was not in one of the designated units, he has credibly and consistently reported that he served near that DMZ during the relevant time period, and that he traveled to various units of the Second Infantry Division as part of his duties.  Furthermore, the evidence reflects that his unit was stationed near the DMZ and confirms that he was assigned to the division psychiatrist of the Second Infantry Division, many units of which have been confirmed to have served in or near the DMZ for the purposes of the statutory presumption of exposure to herbicides by the Department of Defense.  Accordingly, the Board finds the evidence is at least in relative equipoise as to whether the Veteran was exposed to herbicides in or near the DMZ.

Given that diabetes mellitus, type II, is presumptively associated with exposure to herbicides agents and that the Board has found exposure to herbicides, service connection for diabetes mellitus, type II, is warranted.  38 C.F.R. § 3.309(e); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


